Name: Regulation (EEC) No 3134/73 of the Council of 6 November 1973 on the application of certain Decisions on customs matters taken by the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Iceland
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  tariff policy;  international trade;  Europe
 Date Published: nan

 24. 11 . 73 Official Journal of the European Communities No L 324/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3134/73 OF THE COUNCIL of 6 November 1973 on the application of certain Decisions on customs matters taken by the Joint Com ­ mittee set up under the Agreement between the European Economic Community and the Republic of Iceland Whereas it is necessary to apply these Decisions in the Community, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas an Agreement between the European Economic Community and the Republic of Ice ­ land (*) was signed on 22 July 1972, and entered into force on 1 April 1973 ; Whereas pursuant to Articles 16 and 28 of Protocol No 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation which is an integral part of the Agree ­ ment, the Joint Committee adopted certain Decisions on customs matters on 8 June 1973 ; For the purpose of implementing the Agreement be ­ tween the European Economic Community and the Republic of Iceland, the Decisions of the Joint Com ­ mittee Nos 3/73, 4/73 , 5/73 , 6/73 , 7/73 and 8/73 of 8 June 1973 , annexed to this Regulation, shall apply in the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1973 . For the Council The President I. NÃRGAARD 0) OJ No L 301 , 31 . 12 . 1972, p . 2 .